UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-54428 AXIOLOGIX EDUCATION CORPORATION (Exact name of registrant as specified in its charter) 197 State Route 18 South, Suite 3000, Office 71 East Brunswick, New Jersey 08816 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $0.001 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ý Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) ¨ Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: 267 Pursuant to the requirements of the Securities Exchange Act of 1934, Axiologix Education Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: October 24, 2011 By: /s/ John Daglis Name: John Daglis Title: Chief Executive Officer
